Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-640V
UNPUBLISHED

 

LAURA MARIANI, Chief Special Master Corcoran
Petitioner, Filed: December 21, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On April 30, 2019, Laura Mariani filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.? (the
“Vaccine Act’). Petitioner alleges that she suffered a Table injury, Shoulder Injury Related
to Vaccine Administration (“SIRVA’), as a result of her October 14, 2017 influneza (“flu”)
vaccination. Petition at 1; see Stipulation, filed at December 21, 2020, Jf] 2, 4. Petitioner
further alleges the vaccine was administered within the United States, that she suffered
the residual effects of her injury for more than six months, and that there has been no
prior award or settlement of a civil action on her behalf as a result of her injury. Stipulation
at If] 3-5; see Petition at 7]21-24. “Respondent denies that Petitioner sustained the onset
of a SIRVA Table injury within the Table timeframe and further denies that the flu vaccine
caused petitioner’s alleged left shoulder injury or any other injury.” Stipulation at J] 6.

 

1 Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on December 21, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $50,000.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

ITIS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
Sn the United States Court of Sederal Claims

 

 

 

OFFICE OF SPECIAL MasTERS
LAURA MARIANI, |
Petitioner, Cade No. 19-640 (ECF)
F SPECIAL MASTER
Vv. CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,
Respondent.
STIPULATION
The paxties hereby stipulate to the following matters:
1. Laura Mariani, petitioner, filed a petition for| vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U}S.C. §§ 300aa-10 to -34 (the

“Vaccine Program”). The petition seeks compensation foy injuries allegedly related to

petitioner’s receipt of the influenza (“flu”) vaccine, which

Vaccine Injury Table (the “Table”), 42 CFR. § 100.3(a).

is a vaccine contained in the

2. Petitioner received the flu vaccine on October 14, 2017.

3. The vaccination was administered within the

United States.

4, Petitioner alleges that she sustained a left shoulder injury related to vaccine |

administration (“SIRVA”) as a result of receiving the flu \

raccine, and alleges that she

experienced the residual effects of this injury for more than six months.

 
5. Petitioner represents that there has been no por award or settlement of a
civil action for damages on ber behalf as a result of her alleged injuries.
6. Respondent denies that petitioner sustained the onset of a SIRVA Table
injury within the Table timeframe and further denies that the flu vaccine caused
petitioner’s alleged left shoulder injury or any other injury.
7, Maintaining their above-stated positions, the parties nevertheless now agree

that the issues between them shall be settled and that a decision should be entered

awarding the compensation described in paragraph 8 of thik Stipulation.

 

8,  Assoon as practicable after an entry of judgypent reflecting a decision
consistent with the terms of this Stipulation, and after petitioner has filed an election to

receive compensation pursuant to 42 U.S.C. § 300a8-21(a){1), the Secretary of Health
and Human Services will issue the following vaccine com : ensation payment:

A lump sum of $50,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under

42 U.S.C. § 300aa-15(a). |

9. As soon as practicable after the entry of juddment in this case, and after
petitioner has filed both a proper and timely election to reqcive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further
proceedings before the special master to award reasonable attorneys’ fees and costs
incurred in proceeding upon this petition. i

10. Petitioner and her attorney represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made

2
or can reasonably be expected to be made under any State compensation programs,

insurance policies, Federal or State health benefits programs (other

Social Security Act (42 U.S.C. § 1396 et seq.)), or by entiti

on a pre-paid basis.

11.

awarded pursuant to paragraph 9 of this Stipulation will be

42 U.S.C. § 300aa-15(i), subject to the availability of sufiic

12.

any award for attorneys’ fees and litigation costs, and past

than Title XIX of the

Ls that provide health services

Payment made pursuant to paragraph 8 of this Stipulation and any amounts

poade in accordance with

ient statutory funds.

The parties and their attorneys further agree and stipulate that, except for

unreimbursed expenses, the

 

money provided pursuant to this Stipulation will be used shlely for the benefit of

{
petitioner as contemplated by a strict construction of 42 US (C. § 300aa-15(a) and (d),

|
and subject to the conditions of 42 U.S.C. § 300aa-15(g) ahd (h).

13.  Inxreturn for the payments described in paragraphs 8 and 9, petitioner, in
|

her individual capacity, and on behalf of her heirs, executdrs, administrators, successors

or assigns, does forever irrevocably and unconditionally re
United States and the Secretary of Health and Human Serv
or causes of action (including agreements, judgments, clait
expenses and all demands of whatever kind or nature) that
been brought, or could be timely brought in the Court of F
National Vaccine Injury Compensation Program, 42 U.S.C

account of, or in any way growing out of, any and all knov

unsuspected personal injuries to or death of petitioner resu

3

lease, acquit, and discharge the
ices from any and all actions
ms, damages, loss of services,
have been brought, could have
ederal Claims, under the

t. § 300aa-10 et seg., on

vn or unknown, suspected or

iting froma, or alleged to have

 
resulted from, the flu vaccination administered on October a 2017, as alleged by
petitioner in a petition for vaccine compensation filed on of about April 30, 2019, in the
United States Court of Federal Claims as petition No. 19-640.

14. If petitioner should die prior to entry of judges, this agreement shall be
voidable upon proper notice to the Court on behalf of cthet or both of the parties.

15, Ifthe special master fails to issue a decision fn complete conformity with
the terms of this Stipulation or if the Court of Federal Cit fails to enter judgment in
conformity with a decision that is in complete conformity With the terms of this
Stipulation, then the parties’ settlement and this Spal shall be voidable at the sole

discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of
liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,
as amended, except as otherwise noted in paragraph 9 above. There is absolutely no
agreement on the part of the parties hereto to make any pejment or to do any act or thing
other than is herein expressly stated and clearly agreed to. | The parties further agree and
understand that the award described in this Stipulation may reflect a compromise of the
parties’ respective positions as to liability and/or amount Gf damages, and further, that a
change in the nature of the injury or condition or in the items of compensation sought, is
not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States
or the Secretary of Health and Human Services that the flu vaccine caused petitioner’s

alleged left shoulder injury or any other injury or her currgnt condition.

4

 
18.  Allxights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

 
Respectfully submitted,
PETITIONER:

few
LAURA MARIANI

ATTORNEY OF RECORD FOR
PETITIONER:

 

JE . POP

Counsel for Petitioner

Jeffrey S. Pop & Associates
9150 Wilshire Blvd., Suite 241
Beverly Hills, CA 90212

jpop@poplawyer.com
(310) 273-5462

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CHT Date Ubiehlay PWlSo, for

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

U.S. Department of Health

And Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

 

Dated: 12] kK

 

 

AUTHORIED REPRESENTATIVE

[ti kgni

OF THE 'HE ATTORNEY GENERAL:

tO

CATHARINE E, REEVES
Deputy Director

Torts Branch, Civil Division.
US. Deeg! of Justice
P.O. Box

Benjamin Franklin Station
Washingtoh, DC 20044-0146

 

ATTONEW OF RECORD FOR
RESPONDENT:

Mar

IC Hetlig

by (ota SH _

 

JE ELLIE

Trial Attorhey

Torts Branch, Civil Division
U.S. Department of Justice

P.O. Box 146

Benjamin H

ranklin Station

Washington, DC 20044-0146
mark. hellie@usdoj.gov

(202) 616-4

 

208